DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-3, 5-10 and 13-17 are pending in the application. Claims 1, 9 and 14-15 are amended.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Merkle et al. (US 20170332088, hereinafter Merkle) in view of Zhang et al.  (US 20200162749, hereinafter Zhang).
Regarding Claim 1, Merkle discloses a method of decoding an image (FIG.16, [0223]), the method comprising: 
([0011] reconstructing a predetermined block of a depth/disparity map associated with a texture picture from a data stream by segmenting a reference block of the texture picture (reference region); [0010]; [0009] encoding a predetermined block of a depth/disparity map with a texture picture into a data stream- to be decoded ); 
reconstructing a target region by obtaining, from the bitstream, information generated as a result of encoding the target region ([0011] reconstructing a predetermined block of a depth/disparity map associated with a texture picture from a data stream by  segmenting a reference block of the texture picture (reference region), co-located to the predetermined block (target region), depending on a texture feature of the texture picture within the reference block using edge detection or by thresholding the texture picture;[0009]; [0232], FIG. 16,  decode the predetermined block 210 (target region) in units of the first and second wedgelet partitions 202a and 202b); 
extracting a certain type of reference texture feature from the at least one reconstructed reference region ([0011] determining a dispersion of values of samples within the reference block of the texture picture; and retrieving a coding option identifier from the data stream, using the coding option identifier as an index into the first set of coding options in case of the dispersion exceeding a predetermined threshold, with performing the segmentation, spatial transfer and decoding onto the predetermined block if the index points to the one coding option, and as an index into the second set of coding options in case of the dispersion succeeding the predetermined threshold;  [0144], FIG. 12,  reference block 212 & current block 210 (target region)); and 
changing pixel values of the reconstructed target region, based on the reference texture feature and a target texture feature of the reconstructed target region ([0011] determining a dispersion of values of samples within the reference block of the texture picture; and retrieving a coding option identifier from the data stream, using the coding option identifier as an index into the first set of coding options in case of the dispersion exceeding a predetermined threshold, with performing the segmentation, spatial transfer and decoding onto the predetermined block if the index points to the one coding option, and as an index into the second set of coding options in case of the dispersion succeeding the predetermined threshold; [0007], performing the segmentation, spatial transfer and encoding/decoding onto the predetermined block (the target region) of dispersion succeeding predetermined threshold; [0153], FIG. 13, predict Wedgelet partition of a depth block 210 (the target region) in the depth map 213 from the texture of reference  block 216 (reference region )),  
wherein the at least one reference region and the target region are comprised in a texture region of the image, and the texture region is determined based on at least one of pixel values, an intensity variance, an edge direction and an edge distribution in the image ([0011] determining a dispersion of values of samples within the reference block of the texture picture with  set of coding options exceeding a predetermined threshold; [0007], segment reference block of the texture picture, co-located to the predetermined block (target region), depending on a texture feature of the texture picture within the reference block using edge detection (FIG. 5, [0111]) or by thresholding the texture picture).
Merkle  does not explicitly disclose wherein the target region is encoded using a low-quality coding mode, and the at least one reference region is encoded using a coding mode having a higher quality than the low-quality coding mode 
Zhang teaches from the same field of endeavor wherein the target region is encoded using a low-quality coding mode([0070], an encoder performing operations of obtaining a second quantization parameter of the current image area in a downsampling coding scheme (low-quality coding mode); [0134], FIG. 3 and FIG. 5,     downsampling coding scheme(low-quality coding mode) is first performing downsampling processing on a current to-be-coded image block, and then coding a current to-be-coded image block obtained after the downsampling. The texture image block is coded using the original resolution coding scheme, and a smooth image block is coded using the downsampling coding scheme), 
and the at least one reference region is encoded using a coding mode having a higher quality than the low-quality coding mode ([0070], an encoder performing operations of obtaining a first quantization parameter of a current image area in an original resolution coding scheme (high-quality coding mode; [0134], FIG. 3 and FIG. 5, original resolution coding scheme (high-quality coding mode) is directly coding a current to-be-coded image block ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of encoded using different quality coding mode taught by Zhang  ([0134]) into the encoding/decoding system of  Merkle  in order to enable increasing performance of reconstructed image block obtained by decoding end and increasing numerical value to obtain quantization parameter predictor and reducing coding and decoding complexity and encoding end cost and improving compression effect (Zhang,[0217]).
Regarding Claim 2, Merkle in view of Zhang discloses the method of claim 1.
Merkle further discloses wherein the changing of the pixel values of the reconstructed target region comprises changing the pixel values of the reconstructed target region such that the  target texture feature of the reconstructed target region is the same as or similar to the reference texture feature ([0007], performing the segmentation, spatial transfer and encoding/decoding onto the predetermined block (the reconstructed target region) of dispersion succeeding predetermined threshold; [0153], FIG. 13, predict Wedgelet partition of a depth block 210 in the depth map 213 from the texture of reference block 216).
 
Regarding Claim 5, Merkle in view of Zhang discloses the method of claim 1.
Merkle further discloses further comprising, before changing the pixel values of the reconstructed target region, post-processing the reconstructed target region ([0061], Further processing, however, in module 32 such as deblocking, adaptive filtering and the like to enhance the reconstruction).
The teaching of the prior art of post-processing the reconstructed target region is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of post-processing the reconstructed target region would have yielded predictable results of improving quality of the reconstructed image.
Regarding Claim 6, Merkle in view of Zhang discloses the method of claim 5.	Merkle further discloses further comprising, wherein the post-processing of the reconstructed target region comprises post-processing the reconstructed target region by at least one of up-sampling or high-pass filtering ([0061], processing module 32 performing deblocking, adaptive filtering and the like to enhance the reconstruction).
The teaching of the prior art of post-processing the reconstructed target region is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of post-processing the reconstructed target region would have yielded predictable results of improving quality of the reconstructed image.
Regarding Claim 7, Merkle in view of Zhang discloses the method of claim 1.	Merkle further discloses wherein the reconstructing of the target region comprises: reconstructing the target region by obtaining, from the bitstream, information generated as a result of encoding a target region included in a low-quality image corresponding to the image ([0056], FIG. 1, both prediction modules 36 and 38 use previously reconstructed portions of video residing in the decoded picture buffer 34 in order to predict the current block entering the non-inverting input of subtractor 24.)
Regarding Claim 8, Merkle in view of Zhang discloses the method of claim 2.	Merkle further discloses comprising, when the at least one reconstructed reference region includes a plurality of reconstructed reference regions, identifying types of reference texture features to be extracted from the plurality of reconstructed reference regions and wherein the extracting of the certain type of the reference texture features comprises extracting the identified types of reference texture features from the plurality of reconstructed reference regions ([0007], segment a reference block of the texture picture, co-located to the predetermined block, depending on a texture feature of the texture picture within the reference block using edge detection or by thresholding the texture picture),
 the changing of the pixel values of the target region comprises changing the pixel values of the target region such that target texture features of the reconstructed target region corresponding to the identified types of reconstructed reference texture features are the same as or similar to the reconstructed reference texture features ([0007], performing the segmentation, spatial transfer and encoding/decoding onto the predetermined block (the target region) of dispersion succeeding predetermined threshold; [0153], FIG. 13, predict Wedgelet partition of a depth block 210 in the depth map 213 from the texture of reference block 216).
Regarding Claim 9, Encoding method claim 9 of using the corresponding decoding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 10, Encoding method claim 10 of using the corresponding decoding method claimed in claims 5 and 6, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 14, Decoder claim 14 of using the corresponding decoding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 15, Encoding device claim 15 of using the corresponding encoding method claimed in claim 9, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Merkle further discloses a processor; and a memory storing at least one instruction wherein the processor is configured to execute the at least one instruction ([0298]).
 	Regarding Claim 17, Merkle in view of Zhang discloses the method of claim 1.	Zhang further discloses wherein the target region is encoded by down- sampling the target region, and wherein the reconstructed target region is up-sampled before the changing of the pixel values of the reconstructed target region ([0006],  FIG. 5, the encoder side performs downsampling processing on an entire image, and then codes each to-be-coded image block in an image obtained after the downsampling processing to obtain a code stream. A resolution of a reconstructed image block corresponding to each to-be-coded image block is a downsampling resolution).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of encoded using different quality coding mode taught by Zhang  ([0134]) into the encoding/decoding system of  Merkle  in order to enable increasing performance of reconstructed image block obtained by decoding end and increasing numerical value to obtain quantization .


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Merkle et al. (US 20170332088, hereinafter Merkle) in view of Zhang et al.  (US 20200162749, hereinafter Zhang) and Aaron et al.  (US 20160335754, hereinafter Aaron).
Regarding Claim 3, Merkle in view of Zhang discloses the method of claim 1, but does not explicitly disclose wherein the changing of the pixel values of the target region comprises changing the pixel values of the target region by applying the target region and the at least one reference region to a machine learning model.
Aaron teaches from the same field of endeavor wherein the changing of the pixel values of the target region comprises changing the pixel values of the target region by applying the target region and the at least one reference region to a machine learning model ([0032], FIG. 2, Upon receiving training data 205 and encoded training data 295 for a set of training videos, the objective metric generation subsystem 140 computes the values for the objective metrics 145 and the  training videos may include diverse range of high level features (e.g., animation, sports, indoor, camera motion, face close-up, people, water, obvious salience, object number) and low level characteristics  such as  film grain noise, brightness, contrast, texture, motion, color variance, color richness, sharpness).


Regarding Claim 16, Merkle in view of Zhang discloses the method of claim 1, but does not explicitly disclose wherein the reference texture feature comprises at least one from among a statistic value of intensity, a color distribution, a gradient histogram, gradient statistics, transform coefficients in a frequency domain, parameters for distributions and a texture feature extracted based on a neural network model.
Aaron teaches from the same field of endeavor wherein the reference texture feature comprises at least one from among a statistic value of intensity, a color distribution, a gradient histogram, gradient statistics, transform coefficients in a frequency domain, parameters for distributions and a texture feature extracted based on a neural network model ([0032], FIG. 2, Upon receiving training data 205 and encoded training data 295 for a set of training videos, the objective metric generation subsystem 140 computes the values for the objective metrics 145 and the  training videos may include diverse range of high level features (e.g., animation, sports, indoor, camera motion, face close-up, people, water, obvious salience, object number) and low level characteristics  such as  film grain noise, brightness, contrast, texture, motion, color variance, color richness, sharpness; [0039], learning algorithm, such as a neural network).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Merkle et al. (US 20170332088, hereinafter Merkle) in view of Zhang et al.  (US 20200162749, hereinafter Zhang) and Kamayama et al.  (US 20110019910, hereinafter Kamayama).
Regarding Claim 13, Merkle in view of Zhang discloses the method of claim 9, but does not explicitly disclose wherein the encoding of the at least one reference region comprises encoding the at least one reference region at high quality, and wherein the generating of the bitstream comprises generating the bitstream to further include information related to the encoding of the at least one reference region at high quality.
Kamayama teaches from the same field of endeavor wherein the encoding of the at least one reference region comprises encoding the at least one reference region at high quality, and wherein the generating of the bitstream comprises generating the bitstream to further include information related to the encoding of the at least one reference region at high quality ([0076], compress the characteristic region moving images with respective different quantization parameters predetermined according to characteristic types; [0081], performs quantization using different quantization factors for each of regions and the images converted into different image qualities for each of regions).
Kamayama also teaches intra and inter prediction ([0048], [0074]-[0078]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of target region according to quantization parameter as taught by Kamayama ([0081]) into the encoding/decoding system of Merkle and Zhang in order to provide characteristic region in the input image into a high image quality image having an image quality higher than an image quality of the input image, by adapting the image of the object included in the characteristic region in the input image to the model (Kamayama,[0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/           Examiner, Art Unit 2487